by appellant for permission to appeal to the Court of Appeals granted. Pursuant to statute (Civ. Prae. Act, § 589, subd. 4), we certify that questions of j law have arisen which in our opinion ought to be reviewed by the Court of Appeals. The following question is certified: Was the order of this court, dated December 24, 1962, properly made? We further certify that such order -was made solely on the law and not in the exercise of discretion. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.